EXHIBIT 10.2
Sale Agreement
 
This Sale Agreement (this "Sale Agreement") is made and entered into by and
among the undersigned at the address set forth under their respective names
(each a "Seller" and collectively the "Sellers") and National Patent Development
Corporation, a Delaware corporation with principal executive offices at 10 East
40th Street, Suite 3110, New York, NY  10016 ("NPDC") and Five Star Products,
Inc., a Delaware with principal offices at 10 East 40th Street, Suite 3110, New
York, NY  10016 ("Five Star").
NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is agreed as follows:
1.             Sale of Shares.
(a)           On such date and time (the "Closing Date") and place as NPDC shall
purchase shares of NPDC common stock, par value $0.01, (the "NPDC Common Stock")
and shares of common stock, $0.01 par value, of Five Star Products, Inc. (the
"Five Star Common Stock") from Leslie Flegel pursuant to the terms of the
Agreement and Release made and entered into among Leslie Flegel, NPDC and Five
Star (the "Flegel Agreement"), each Seller will sell the number of shares of the
Five Star Common Stock set forth next to its name to NPDC for $0.60 per share at
the closing (the "Closing") and NPDC shall purchase such shares conditioned on
the consummation of the closing provided for in the Flegel Agreement.  NPDC may
elect not to proceed with the purchase of any Seller's shares of Five Star
Common Stock if any other Seller does not sell its shares of Five Star Common
Stock to NPDC hereunder.
(b)           At the Closing, each Seller shall deliver to NPDC certificates
representing the Five Star Common Stock to be purchased by NPDC endorsed in
blank or having attached a duly executed stock power, in each case in proper
form for transfer, with signatures guaranteed by a commercial bank, and with all
applicable stock transfer tax stamps affixed thereto.  By delivering the
certificates at the Closing, each Seller represents with respect to the shares
of Five Star Common Stock being sold by it, that it owns beneficially and of
record all of such shares, free and clear of any and all pledges, liens,
encumbrances or security interests of any kind or nature other than these
resulting from acts or failure to act of NPDC and except for the Lock-up
Agreement between each Seller and Five Star (the "Lock-up Agreement").  The
Sellers represent that except for the Lock-up Agreement they have full right and
authority to so transfer such shares to NPDC, and all such transferred shares
shall not be subject to any voting trust, proxies or other agreements relating
to the voting or transfer thereof.

--------------------------------------------------------------------------------


2.             Representations of the Sellers.
(a)           Each Seller acknowledges that NPDC may now or at the Closing Date
be in possession of material inside information regarding NPDC or Five Star that
such Seller is not aware of.  Nonetheless, each Seller willing has agreed to
sell the shares of Five Star Common Stock owned by it to NPDC pursuant to the
terms of this Agreement.  Each Seller represents that it has retained the
services of Leslie Flegel to advise it with respect the sale provided herein and
he is a "purchaser representative" as defined in Regulation D under Securities
Act of 1933, as amended and he is a sophisticated investor with experience in
transactions in securities of the kind reflected in this Agreement and each
Seller has also sought and received the advice of legal counsel familiar with
transactions of this kind and it is not relying on any disclosure or
non-disclosure made or not made, or the completeness thereof, in connection with
or arising out of its sale of such shares and has no claims against NPDC with
respect thereto and if any such claim exists, each Seller, recognizing its
disclaimer of reliance and NPDC's reliance on such disclaimer as a condition for
entering into the purchase of such shares, covenants and agrees not to assert it
against NPDC or any affiliate of NPDC including Five Star.
2

--------------------------------------------------------------------------------


(b)           Except for the Lock-up Agreement, no authorization, consent or
approval of, or exemption by, any governmental or public body or authority is
required to authorize, or is required in connection with, the execution,
delivery and performance of this Agreement, or the taking of any action
contemplated hereby, by each Seller, except those that have been obtained or are
available.
(c)           Neither the execution and delivery of this Agreement, nor
compliance with any of the terms and provisions hereof, nor the consummation of
any of the transactions herein contemplated will: (i) violate any law,
regulation, order, writ, injunction or decree of any court or governmental
department, commission, board, bureau, agency or instrumentality applicable to
any Seller, or (ii) conflict or be inconsistent with, or result in any breach
of, any of the terms, covenants, conditions or provisions of, or constitute a
default under the terms of any indenture, mortgage, deed of trust, agreement or
other instrument, to which any Seller is a party or by which it may be bound or
to which it may be subject except the Lock-up Agreement.
3.             Specific Performance.  Each Seller understands and agrees that
the representations and promises of it contained in this Agreement are material
terms of this Agreement, and that NPDC was induced to enter into this Agreement
based upon such representations and promises.  Each Seller acknowledges that a
breach of such representations and/or promises would result in damages to NPDC
which would be difficult to calculate and determine.  Accordingly, each Seller
agrees that in the event of any breach of this Agreement by it, NPDC may seek
specific performance of this Agreement by each Seller without the necessity of
posting any bond or other security and each Seller consents to the ordering of
specific performance.
4.             Illegality.  If any provision of this Agreement is held to be
illegal, void, or unenforceable, that holding shall have no effect upon, and
shall not impair the legality or enforceability of, any other provision of this
Agreement; provided, however, that, upon any finding that any provision is
illegal, void or unenforceable, each Seller agrees, at NPDC's request, to
promptly execute an amendment to this Agreement with a provision of comparable
scope that has been revised only to the extent needed to render it legal and
enforceable.
3

--------------------------------------------------------------------------------


5.            Arbitration.  Except as set forth in Section 3 of this Agreement,
it is agreed that any claim or dispute arising out of or relating to this
Agreement will be settled by private and binding arbitration to be conducted
before a single arbitrator in the State of New York.  Unless otherwise mutually
agreed by the parties, the arbitration proceeding shall be conducted pursuant to
the American Arbitration Association Rules for the Resolution of Employment
Disputes.  Arbitration may be invoked by written notice to the American
Arbitration Association, served upon the opposing party by registered mail,
stating with particularity the issue(s) posed for arbitration; provided,
however, that no request for arbitration may be made until thirty (30) days
after written notice of the claim or dispute has first been forwarded by
certified mail to the other party.  The arbitration proceedings shall be private
and confidential.
6.           (a)           Further Assurances.  At any time and from time to
time, each party agrees, at its or his expense, to take such actions and to
execute and deliver such documents as may be reasonably necessary to effectuate
the purposes of this Agreement.
(b)           Survival.  The covenants, agreements, representations, and
warranties contained in or made pursuant to this Agreement shall survive the
sale of the Five Star Common Stock and any delivery of the purchase price by
NPDC, irrespective of any investigation made by or on behalf of any party.
(c)           Modification.  This Agreement sets forth the entire understanding
of the parties with respect to the subject matter hereof, supersede all existing
agreements among them concerning such subject matter, and may be modified only
by a written instrument duly executed by each party.
4

--------------------------------------------------------------------------------


(d)           Notices.  Any notice or other communication required or permitted
to be given hereunder shall be in writing and shall be given by Federal Express,
Express Mail, or similar overnight delivery or courier service or delivered (in
person or by telecopy, telex, or similar telecommunications equipment) against
receipt to the party to whom it is to be given at the address of such party set
forth below (or to such other address as the party shall have furnished in
writing in accordance with the provisions of this Section.  Any notice or other
communication shall be deemed given at the time of receipt thereof.

If to the Seller:  At the address set forth after its name     Fax:  (239)
591-6718               If to NPDC or Five Star:   National Patent Development
Corporation     10 East 40th Street
Suite 3110
New York, NY 10016
Fax: (646) 742-1601
Att: President
 

 
(e)           Waiver.  Any waiver by any party of a breach of any term of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of that term or of any breach of any other term of this Agreement.  The
failure of a party to insist upon strict adherence to any term of this Agreement
on one or more occasions will not be considered a waiver or deprive that party
of the right thereafter to insist upon strict adherence to that term of any
other term of this Agreement.  Any waiver must be in writing signed by the party
granting the waiver.
5

--------------------------------------------------------------------------------


(f)           Binding on Successors and Assigns.  The provisions of this
Agreement shall be binding upon and inure to the benefit of NPDC and Five Star
and their respective successors and assigns and each Seller and its assigns,
heirs, and personal representatives.
(g)           Third Party Beneficiaries.  This Agreement does not create, and
shall not be construed as creating, any rights enforceable by any person not a
party to this Agreement.
(h)           Headings.  The headings in this Agreement are solely for
convenience of reference and shall be given no effect in the construction or
interpretation of this Agreement.
(i)           Miscellaneous.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but both of which together shall
constitute one and the same instrument.  It shall be governed by and construed
in accordance with the laws of the State of New York, without giving effect to
conflict of laws.  Except as provided in Section 5, any action, suit, or
proceeding arising out of, based on, or in connection with this Agreement or the
transactions contemplated hereby may be brought only in the United States
District Court for the Southern District of New York or any court of the State
of New York located in the Borough of Manhattan of the City of New York, and
each party covenants and agrees not to assert, by way of motion, as a defense,
or otherwise, in any such action, suit, or proceeding, any claim that it or he
is not subject personally to the jurisdiction of such court, that its or his
property is exempt or immune from attachment or execution, that the action, suit
or proceeding is brought in an inconvenient forum, that the venue of the action,
suit, or proceeding is improper, or that this Agreement or the subject matter
hereof may not be enforced in or by such court.
7.           Termination of Agreement.  Effective upon the Closing, the Lock-up
Agreements shall be terminated with respect to each Seller who transfers all its
shares of Five Star Common Stock to NPDC.
6

--------------------------------------------------------------------------------


 

  NATIONAL PATENT DEVELOPMENT CORPORATION                     By:
/s/ John C. Belknap
    Name:
Vice President
    Title:
John C. Belknap
           
DATED: March 25, 2008.
                    FIVE STAR PRODUCTS, INC.                     By:
/s/ John C. Belknap
    Name:
John C. Belknap
    Title:
President
            DATED: March 25, 2008.  
Number of Shares
of Five Star Common Stock
                     
33,333
By:
/s/ Darryl Sagel
     
Darryl Sagel
     
260 Fifth Ave, #7
     
New York, NY 10001
                       
33,333
By:
/s/ Lauren Sagel
     
Lauren Sagel
     
260 Fifth Ave, #7
     
New York, NY 10001
                         
33,333
Graham Spencer Sagel UTMA-NY                     By:
/s/ Lauren Sagel
     
Lauren Sagel, Custodian
     
260 Fifth Ave, #7
     
New York, NY 10001
         

 
7

--------------------------------------------------------------------------------


 

       
35,000
Alexa Danielle Sagel UTMANY                     By:
/s/ Lauren Sagel
     
Lauren Sagel, Custodian
     
250 Fifth Avenue, Apt. 7NS
     
New York, NY 10001
                 
33,333
By:
/s/ Carole Flegel
     
Carole Flegel
     
509 Turtlehatch Lane
     
Naples, FL 34103
                 
33,333
By:
/s/ Jason Flegel
     
Jason Flegel
     
509 Turtlehatch Lane
     
Naples, FL 34103
                 
33,333
Dylan Zachary Flegel UTMA-FL                     By:
/s/ Jason Flegel
     
Jason Flegel, Custodian
     
509 Turtlehatch Lane
     
Naples, FL 34103
                 
33,333
Brooke Flegel UTMA-FL                     By:
/s/ Jason Flegel
     
Jason Flegel, Custodian
     
509 Turtlehatch Lane
     
Naples, FL 34103
                 
33,333
By:
/s/ Mark Flegel
     
Mark Flegel
     
195 Forrestwood Drive
     
Naples, FL 34110
 

 
8


--------------------------------------------------------------------------------